DETAILED ACTION


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 15, 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alft et al. (US 20030111268).

Regarding claim 1, Alft discloses A bit-position-while-drilling system comprising: a drill bit (181) (fig 12); a gyroscope unit (198) coupled to the drill bit in a known positional relationship to measure angular velocity about at least two axes ([0155]); and an information handling system (72) operable to receive the angular velocity from the gyroscope unit and determine an orientation of the drill bit in a borehole over time based at least partially on integration of the angular velocity ([0125]-[0134]).



Regarding claim 3, Alft further discloses a magnetometer unit (196) coupled to the drill bit to obtain magnetic field measurements (fig 6, fig 12), wherein the information handling system uses the magnetic field measurements in combination with measurements from the gyroscope unit to determine the orientation of the drill bit in the borehole over time ([0125]-[0134]; [0143]-[0145], fig 6, fig 12).

Regarding claim 4, Alft further discloses that the information handling system is further operable to determine a shape of the borehole over time from the orientation of the drill bit and correlate the shape of the borehole over time to a depth log to generate a caliper log ([0130]).


Regarding claim 15, Alft discloses a method for determining bit position comprising: drilling a borehole into one or more subterranean formations using a drill bit (24, 181); measuring angular velocity about at least two axes over time with a gyroscope unit (198) during the drilling the borehole (fig 6, [0143]-[0145]), wherein the gyroscope unit is coupled to the drill bit in a known positional relationship (fig 12); and 


Regarding claim 17, Alft further discloses measuring acceleration over time with an accelerometer (197) coupled to the drill bit to obtain accelerometer measurements ([0165], fig 6) and correcting gyroscope drift using the accelerometer measurements ([0185]).

Regarding claim 18, Alft further discloses measuring a magnetic field over time with a magnetometer unit (196) coupled to the drill bit to obtain magnetic field measurements (fig 6), wherein the step of determining the orientation uses the magnetic field measurements ([0170]).

Regarding claim 19, Alft further discloses measuring acceleration over time with an accelerometer (197) coupled to the drill bit to obtain accelerometer measurements (fig 6, fig 12), measuring a magnetic field over time with a magnetometer unit (196) coupled to the drill bit to obtain magnetic field measurements (fig 6, fig 12), measuring strain on the drill bit over time with a strain gauge unit coupled to the drill bit to obtain strain gauge measurements ([0220]), and applying the accelerometer measurements, the magnetic field measurements, and the strain gauge measurements with the angular velocity in a sensor fusion to obtain the orientation of the drill bit (fig 18, [0174]).

.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alft et al. (US 20030111268) as applied to claim 1 above, and further in view of Ash et al. (US 6895678).

Regarding claim 5, Alft is silent regarding the fact that the information handling system is located at a surface of the borehole.
Alf and Ash teach similar sensors used in a downhole environment. 
Ash teaches that the information handling system (110) is located at a surface of the borehole (col 8 lines 37- 48, fig 7).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Alf and Ash before him or her, to modify the . 

Allowable Subject Matter

Claims 6-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art to record is Alft et al. (US 6719069).
Regarding claim 11, Alf discloses an excavation system comprising a sensor package(189) which is housed within a cutting tool (a boring tool(24)),comprises a gyroscope(198),accelerometers(197),and magnetometers(196),wherein the sensors of the sensor package (189) are disposed on a printed circuit board(101),and wherein excitation circuitry (103) and sense circuitry(105)are also provided on the printed circuit board(101) (see column28,line 43-column 29,line 28; claim1;and figure6).
Alf is silent regarding the fact that a drill bit comprising a shank ,a bit body that extends from the shank, and cutting elements disposed on the bit body, whereinathroughboreextendsthroughtheshankandthebitbody(difference1);the sensor
sub-assembly comprising an insert coupled to a wall of the through bore, and a housing coupled to the insert; the housing comprising a battery disposed in the battery compartment; and an information handling system operable to receive gyroscope 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
12/4/2021